ALDRICH, District Judge,
Dissenting.
I join the panel’s opinion in full with respect to its statement of the facts of this case. Because I believe that the record before the panel does not justify reversal of the jury verdict below, I respectfully dissent.
This is not a case in which the record is replete with evidence supporting the plaintiffs claims, and I join the panel in concluding that Milacron presented substantial evidence supporting its proffered justification for dismissing Gatch. However, this is also not a case in which the record demands a verdict for the defendant. Given time-honored and essential principles of respect for jury verdicts,1 I *793would decline to issue a judgment notwithstanding the verdict for Milacron.
Neither the panel nor the parties dispute that Gatch submitted evidence at trial satisfying the first three prongs of the McDonnell Douglas test. Regarding the fourth prong, it is clear to me that a reasonable jury could have found that Gatch either demonstrated that a similarly situated, younger employee received more favorable treatment during the RIF or that he presented additional circumstantial evidence indicating that Milacron singled him out for discharge for impermissible reasons. See Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 350 (6th Cir.1998).
I. Similarly Situated Persons
In cases such as this one, the parties invariably hold very different impressions as to which employees are “comparable” (or “similarly situated”). Perhaps recognizing this inevitability, this Court has emphasized the flexible nature of its standards for comparability:
Courts should not [consider the same factors] in cases arising under different circumstances, but should make an independent determination as to the relevancy of a particular aspect of the plaintiffs employment status and that of the non-protected employee. The plaintiff need not demonstrate an exact correlation with the employee receiving more favorable treatment in order for the two to be considered “similarly-situated;” rather, as this court has held ... the plaintiff and the employee with whom the plaintiff seeks to compare himself or herself must be similar in all of the relevant aspects.
Ercegovich, 154 F.3d at 352 (emphasis in original), citing Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802 (6th Cir.1994).
Here, Gatch contends that Michael Barnhart — who was concededly younger and better-treated than Gatch — is “similarly situated” for purposes of ADEA review. Both Gatch and Barnhart were indirect employees with substantial seniority, who had seen their supervisory duties diminish over time. Both worked under Jim Kinzie, and both had their former duties “absorbed by others in their areas and by their respective immediate supervisors” in 1999.
The panel adopts the distinction urged by Milacron, between employees demoted pursuant to the 1999 RIF and those, like Barnhart, transferred pursuant to a George Group recommendation. I would hold that this distinction is little more than semantic. Given Ercegovich’s exhortation to apply the standard situationally, I would hold that a jury could reasonably find that Gatch and Barnhart were similarly situated. Certainly the district court did not commit reversible error when it concluded:
Each of these individuals transferred positions within a relatively short period of time of each other. The fact that Defendant wishes to make a subjective dichotomy and declare that Plaintiff was subject to a RIF, whereas Barnhart was simply transferred is not conclusive. The Court accepts the Sixth Circuit’s invitation in Ercegovich to use common sense in evaluating the choices a company makes in selecting individuals for inclusion in a RIF.
Apx.at 29-30.
II. Additional Circumstantial Evidence
Showing preferential treatment for similarly situated employees is but one way for a plaintiff to satisfy the fourth prong’s requirement of “additional circumstantial evidence.” The jury may well have credited other statements made by Gatch, allowing him to complete his prima facie case with no reference to Barnhart whatsoever.
*794The jury might, for example, have reasonably concluded that Gatch presented such evidence simply by demonstrating that he was demoted in lieu of being offered the Project Engineer position, for which he was qualified. The jury was entitled to do so without, as Milacron suggests, merely relying on Gatch’s “assessment of his own qualifications.” Milacron does not dispute that the record in this case contains objective evidence of Gatch’s advanced education, or his experience performing tasks similar to those required of a Project Engineer.
For this reason, if not because Gatch successfully demonstrated his similarity to Barnart, the district court was correct in concluding that a reasonable jury could have determined that Gatch established a prima facie case of age discrimination.
III. Milacron’s Proffered Explanations/ Pretext
The panel concludes that, even if Gatch succeeded in making his prima facie case of age discrimination, he could not reasonably be found to have prevailed at the next step in the process, at which he was required to demonstrate that Milacron’s proffered reasons for his demotion were merely pretextual. Milacron offered as justification for Gatch’s demotion: its desire to cut costs by means of a RIF; the decline in Gatch’s supervisory duties and the ability of others to easily absorb his responsibilities; and management’s desire to retain Gatch in some capacity (to justify the choice of Assembler for his new position).
To establish pretext, Gatch was required to show that these reasons: (1) had no basis in fact; (2) did not actually motivate the actions taken by Milacron; or (3) were insufficient to motivate Milacron’s actions. Gray, 263 F.3d at 600, citing Manzer v. Diamond Shamrock Chemicals Co., 29 F.3d 1078, 1084 (6th Cir.1994). The panel properly focuses on Gatch’s arguments regarding method (2) — ie., that the proffered reasons did not actually motivate the employment action.
In its wording, method (2) appears to require a purely negative showing. I.e., To demonstrate that Milacron’s proffered reasons did not actually motivate its actions, Gatch might do no more than identify inconsistencies in the testimony of Milacron officials responsible for employment decisions. And there is no question that Gatch accomplished this — the district court devoted the entirety of four pages to listing the inconsistencies uncovered by Gatch’s counsel.2
Indeed, this Court’s prior holdings appear to indicate that the inconsistencies may be enough, despite Milacron’s vehement argument that Gatch must supplement them with some “additional evidence.” In Gray, the Court quoted extensively from St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993), in which the Supreme Court noted that, while it does not compel judgment for the plaintiff,
[t]he factfinder’s disbelief of the reasons put forward by the defendant (particularly if disbelief is accompanied by a suspicion of mendacity) may, together *795with the elements of the prima facie case, suffice to show intentional discrimination. Thus, rejection of the defendant’s proffered reasons will permit the trier of fact to infer the ultimate fact of intentional discrimination, and the Court of Appeals was correct when it noted that upon such rejection, no additional proof of discrimination is required.
509 U.S. at 511, 113 S.Ct. 2742. Puzzlingly, the Court in St. Mary’s went on to conclude that, because of the plaintiffs “ultimate burden of persuasion ... it is not enough, in other words, to dis believe the employer; the factfinder must believe the plaintiffs explanation of intentional discrimination.” Id. This language led the panel in Gray, and the district court here, to require a positive showing in addition to the negative one; ie., that Gatch needed to submit some “additional evidence” of discrimination beyond the aforementioned inconsistencies.
I would uphold the district court’s determination that Gatch presented such evidence, however scant. Gatch introduced negative remarks made by Dennis Staggs concerning his age and lengthy tenure, and testified persuasively as to the hostility of his current work environment. Given the possibility that Staggs participated in the decision to demote Gatch, the jury was entitled to infer discriminatory animus from his remarks. See Ercegovich, 154 F.3d at 355 (“Although we believe a direct nexus between the allegedly discriminatory remarks and the challenged employment action affects the remark’s probative value, the. absence of a direct nexus does not necessarily render a discriminatory remark irrelevant.”), citing La Pointe v. United Autoworkers Local 600, 8 F.3d 376, 380 (6th Cir.1993). The jury was also permitted to draw negative inferences from Milacron’s failure to call Staggs as a witness, given Staggs’ especial availability to Milacron. U.S. v. Frost, 914 F.2d 756, 765 (6th Cir.1990).
Given the above, as well as the aforementioned evidence that Gatch was the only supervisor demoted during the RIF, the district court was correct to deny Milacron’s motion for judgment notwithstanding the verdict. I share the panel’s sympathy for Milacron’s strong and cogent arguments, but would prefer in this close case to echo the sentiment expressed by the district court:
The Court has great faith in the jury system and in the capability of jurors to see through the confusion that sometimes results from trials with accusations flowing back and forth ... [Jjuries are in a particularly good position to make credibility judgments about witnesses. As such, their verdicts should not be disturbed unless no reasonable juror could conclude otherwise. Defendant has simply failed to make that showing in this case.
Apx. 39; See also Gray, footnote 1, supra.
TV. Damages
Having thus ruled in Gatch’s favor, I would proceed to the issue of the propriety of the damages awarded, and find that remand is appropriate for a reduction thereof.
The jury awarded a total of $336,379.00 to Gatch, allocated as follows:
$ 46,255 Back Pay
$ 46,255 Liquidated Damages
$193,869 Front Pay
$ 50,000 “Other Damages”3
Milcaron claims that these amounts were excessive as a matter of law. In similar ADEA cases, the Sixth Circuit has found excessive damages and remanded to the district court for “determination of an appropriate remittitur and, if necessary, a new trial on damages. Skalka, 178 F.3d at *796429; Roush v. RFC National Management Co., 10 F.3d 392 (6th Cir.1993). Because the district court failed to properly address several troubling irregularities in the jury’s award of damages, I would follow the decision to affirm with such a remedy in this case.
V. Conclusion
For the reasons stated above, I would depart from the panel’s reasoning, and hold that the record does not necessitate the entry of a judgment notwithstanding the verdict in Milaeron’s favor. Moreover, I would find that the district court did not abuse its discretion in denying Milacron’s motion for a new trial. To address irregularities in the award of damages, I would affirm the verdict on liability and remand the case for possible remittitur or a new trial solely on the issue of damages.

. It is axiomatic that a court should tread lightly in reviewing a jury verdict; in discrimination cases, this axiom has given rise to a more specific principle. "[Fjollowing a trial on the merits ... a reviewing court should not focus on the elements of the prima facie case but should assess the ultimate question of discrimination.” Gray v. Toshiba America Consumer Prods., Inc., 263 F.3d 595, 599 (6th Cir.2001), citing Kovacevich v. Kent State Univ., 224 F.3d 806, 821 (6th Cir.2000).


. See Apx. 33-36. Briefly:
• Milacron witnesses, including Kinzie, gave differing accounts of Gatch’s eligibility for the Project Engineer position, including whether he was ever considered for it.
• Kinzie refused to classify Gatch's re-assignment as a demotion, and at one point testified incredibly that he had never heard of the word "demotion.”
• Milacron witnesses testified inconsistently regarding hiring decisions made during and after the RIF.


. The amount of liquidated damages was equal to the amount of front pay, as provided *796for by statute. [] Milacron does not challenge the "other damages” awarded.